October 31, 1927. The opinion of the Court was delivered by
This action is one to recover the value of necessaries furnished and services rendered by the plaintiffs to the defendant, a person of unsound mind. The amount of the claim is $7,472. The defendant, by her duly appointed guardian ad litem, demurred to the complaint on the ground *Page 478 
that several causes of action were improperly joined, and that the plaintiffs should be required to bring separate actions. The demurrer to the complaint was overruled by his Honor Judge Dennis. From order overruling the demurrer, defendant appeals.
The exception is:
"His Honor Judge E.C. Dennis erred, it is respectfully submitted, in holding that the cause of action of the plaintiffs was a joint one, and that they could therefore sue jointly, whereas his Honor should have held that their causes of action, if any, were several and each should have brought a separate suit."
The exception must be overruled as it is a suit on implied contract and not a tort; the complaint alleges a joint enterprise on the part of the plaintiffs.
What is now Section 360, Vol. 1, Code of 1922, was construed in Stallings v. Barrett, 26 S.C. 474; 2 S.E., 483, where four wards in one action brought suit against their guardian for an accounting, to remove such guardian, etc. In that case the second ground of demurrer was:
"That several causes of action have been improperly united, in that the alleged sums due to each of the alleged wards are joined in one and the same action."
The Court held, to quote the syllabus:
"Under Code of S.C. § 138 [140], providing that `all persons having an interest in the subject of the action, and in obtaining the relief demanded, may be joined as plaintiffs, except as otherwise provided,' a bill against a guardian by four wards, all children of the same parents, praying for an account, the removal of the guardian, and general relief, is not demurrable on the ground of multifariousness."
The case of Park v. Southern Ry., 78 S.C. 302;58 S.E., 931, was brought by plaintiff and his wife to recover the value of a trunk, which the plaintiff had checked with the railway company. At the conclusion of plaintiff's testimony, *Page 479 
defendant moved for a nonsuit on several grounds, one of which was that:
"Second, that the complaint alleged the trunk to be the joint property of the plaintiffs, while the evidence showed that part of the articles belonged to one of the plaintiffs and part to the other."
Mr. Chief Justice Pope, delivering the opinion of the Court, at page 308, 58 S.E., 933, among other things, said:
"The second ground of the nonsuit must also be overruled. Were the action one of tort, the appellant's contention would be correct. Hellams v. Switzer, 24 S.C. 39. The action here, however, is ex contractu, and according to Section 138 of the Code of Procedure, all parties interested in the contract must be joined as parties. This was likewise the general rule prior to the adoption of the Code. In Ellis v. McLemoor, 1 Bailey, 13, it is said the general rule is that all must join in the action who have an interest in the contract. The same rule is laid down in Encyc. of P.  P., Vol. 15, p. 528, and many authorities are there collated sustaining the proposition."
The principles announced in the foregoing cases are conclusive of the case at bar.
The case of Black v. Simpson, 94 S.C. 312;77 S.E., 1023; 46 L.R.A. (N.S.), 137, holds, to quote the syllabus:
"No inflexible rule on the subject of joinder of parties can be laid down. The provisions of the Code of Procedure on the subject must be allowed considerable flexibility to meet the requirements of justice and convenience as the cases arise."
Judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur. *Page 480